United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF THE ARMY,
INSTALLATION MANAGEMENT
COMMAND, FORT MEADE, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0012
Issued: March 16, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 5, 2016 appellant filed a timely appeal from an April 25, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated February 11, 2016 to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for review of the written
record as untimely filed under 5 U.S.C. § 8124(b).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 29, 2015 appellant, then a 49-year-old supervisor at the Soldier and Family
Assistance Center, filed a traumatic injury claim (Form CA-1) alleging that, on June 25, 2015, he
was bitten by a tick while taking trash outside. He stopped work on December 1, 2015.
In a December 16, 2015 note, Dr. Swati M. Desai, an internist, diagnosed appellant’s
condition as Lyme disease with third nerve palsy.
In a development letter dated January 6, 2016, OWCP advised appellant of the
deficiencies in his claim and requested additional factual and medical evidence. Appellant was
provided a development questionnaire for his completion and was afforded 30 days to submit the
requested information.
In response to its request, OWCP received appellant’s completed development
questionnaire, 39 pages of a chronological record of medical care, a January 29, 2016 report
from Captain Jennifer H. Masel, M.D., an internist, laboratory and blood test results, and a
February 3, 2016 statement from a coworker.
By decision dated February 11, 2016, OWCP denied appellant’s claim, finding that the
medical evidence of record failed to establish that her diagnosed Lyme disease, a tick born
infection, was causally related to the accepted June 25, 2015 employment incident. Appeal
rights were enclosed with the decision, which was addressed to appellant’s last known address.
In a March 23, 2016 telephone report, appellant called OWCP to inquire about the status
of his claim. He indicated that he had not received a denial decision. A copy of OWCP’s
February 11, 2016 decision was resent to appellant’s home address.
On April 15, 2016 OWCP received appellant’s appeal request form dated April 13, 2016
and postmarked April 14, 2016, in which he requested a review of the written record by an
OWCP hearing representative. An envelope from OWCP containing the postmark date of
March 24, 2016 was attached.
OWCP continued to receive medical evidence.
By decision dated April 25, 2016, OWCP’s Branch of Hearings and Review denied
appellant’s request for review of the written record. It found that as the request was not made
within 30 days, it was untimely filed and appellant was not entitled to a review of the written
record as a matter of right. However, in its discretion, OWCP considered his request, but found
that the issue in the case could be addressed equally well through a request for reconsideration
and the submission of evidence showing that he has a condition causally related to the
established employment incident.
LEGAL PRECEDENT
Section 8124(b) of FECA provides that a claimant for compensation not satisfied with a
decision of the Secretary is entitled, on request made within 30 days after the date of the issuance

2

of the decision, to a hearing on his claim before a representative of the Secretary.2 Section
10.615 of the federal regulations implementing this section of FECA provides that a claimant
shall be afforded a choice of an oral hearing or a review of the written record.3 The request must
be sent within 30 days (as determined by postmark or other carrier’s date marking) of the date of
the decision for which a hearing is sought.4 A claimant is entitled to a hearing or review of the
written record as a matter of right if the request is filed within 30 days.5
While a claimant may not be entitled to a hearing or review of the written record as a
matter of right if the request is untimely, OWCP has the discretionary authority to grant the
request and must properly exercise such discretion.6
ANALYSIS
The Board finds that OWCP properly determined that appellant’s April 14, 2016 request
for a review of the written record was untimely as it was filed more than 30 days after the
issuance of OWCP’s February 11, 2016 decision.
By decision dated February 11, 2016, OWCP denied appellant’s claim for compensation.
The record indicates that appeal rights accompanied the decision, which was sent to appellant’s
last known address of record. A copy of OWCP’s February 11, 2016 decision was resent to
appellant on March 24, 2016 per appellant’s telephonic request. OWCP’s regulations provide
that a copy of the decision shall be mailed to the employee’s last known address.7 The Board has
found that, in the absence of evidence to the contrary, a letter properly addressed and mailed in
the due course of business, such as in the course of OWCP’s daily activities, is presumed to have
arrived at the mailing address in due course.8 This is known as the “mailbox rule.” Appellant
did not submit evidence to rebut the presumption of receipt.9 The record does not contain
written notice of a change of address from appellant.

2

5 U.S.C. § 8124(b)(1).

3

20 C.F.R. § 10.615.

4

Id. at § 10.616(a).

5

See Leona B. Jacobs, 55 ECAB 753 (2004).

6

20 C.F.R. § 10.616(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the
Written Record, Chapter 2.1601.4(a) (October 2011).
7

20 C.F.R. § 10.127. A copy of the decision shall be mailed to the employee’s last known address.

8

See Shakeer Davis, 52 ECAB 448 (2001). Where OWCP mailed a copy of the preliminary decision to both
appellant and counsel at their addresses of record. No evidence had been presented to rebut the presumption of
receipt. Thus, it is presumed that the preliminary decision reached both appellant and her attorney.
9

E.T., Docket No. 17-1201 (issued August 11, 2017).

3

Thus, appellant had 30 days to request a review of the written record from the
February 11, 2016 decision.10 As appellant’s request for a review of the written record was
postmarked April 14, 2016 it was not made within 30 days of February 11, 2016 and appellant
was not entitled to a hearing/review of the written record as a matter of right.11
OWCP has the discretion to grant an oral hearing or review of the written record when a
claimant is not entitled to a hearing or review as a matter of right. It properly exercised its
discretion in this case by noting that it had considered the matter in relation to the issue involved
and denied appellant’s request for review on the basis that the case could be resolved by
submitting additional evidence to OWCP with a reconsideration request. The Board has held
that the only limitation on OWCP’s discretionary authority is that of reasonableness. An abuse
of discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment, or actions taken which are contrary to both logic and probable deduction from
established facts.12 In this case, the evidence of record does not establish that OWCP committed
any action in connection with its denial of appellant’s request for review of the record which
could be found to be an abuse of discretion. Consequently, OWCP properly denied his request
for a review of the written record as untimely under section 8124(b) of FECA.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for review of the written
record as untimely filed under 5 U.S.C. § 8124(b).

10

Supra note 4. This regulation provides that the hearing request must be sent within 30 days ... of the date of the
decision for which a hearing is sought.
11

OWCP erroneously found that the postmark date of appellant’s request for review of the written record was
March 24, 2016. As noted, infra, March 24, 2016 refers to the date OWCP sent appellant a duplicative copy of its
February 11, 2016 decision.
12

See L.W., 59 ECAB 471 (2008).

4

ORDER
IT IS HEREBY ORDERED THAT the April 25, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 16, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

